 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND LEE GOINS,                                 No. 2:18-cv-1750 TLN AC P
12                       Plaintiff,
13            v.                                         ORDER
14    D. RUTHERFORD, et al.,
15                       Defendants.
16

17          On August 22, 2019, defendants filed and served a motion for summary judgment on the

18   ground that plaintiff, a state prisoner, failed to exhaust his administrative remedies before

19   bringing this action. See ECF No. 30; see also 42 U.S.C. § 1997e(a) (“No action shall be brought

20   with respect to prison conditions under section 1983 of this title . . . until such administrative

21   remedies as are available are exhausted.”).

22          Plaintiff’s opposition to defendants’ motion was due on or before September 12, 2019.

23   See ECF No. 31; see also Local Rule 230(l) (opposition due within twenty-one days). However,

24   plaintiff has not filed an opposition or otherwise communicated with the court.

25          Plaintiff will be given one final opportunity to respond to defendants’ motion. Failure to

26   respond will result in a recommendation that this action be dismissed without prejudice. Plaintiff

27   is informed of the following legal authority.

28   ////
                                                         1
 1          Local Rule 230(l) provides: “Failure of the responding party to file written opposition or
 2   to file a statement of no opposition may be deemed a waiver of any opposition to the granting of
 3   the motion[.]” Local Rule 110 provides that failure to comply with the Local Rules “may be
 4   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 5   inherent power of the Court.” Rule 41(b), Federal Rules of Civil Procedure, provides:
 6                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or to
                    comply with these rules or a court order, a defendant may move to
 7                  dismiss the action or any claim against it. Unless the dismissal order
                    states otherwise, a dismissal under this subdivision (b) and any
 8                  dismissal not under this rule – except one for lack of jurisdiction,
                    improper venue, or failure to join a party under Rule 19 – operates as
 9                  an adjudication on the merits.
10   Fed. R. Civ. P. 41(b).
11          Pursuant to this authority, and good cause appearing, IT IS HEREBY ORDERED that:
12          1. Plaintiff shall, on or before Friday, October 18, 2019, file and serve an opposition to
13   defendant’s motion for summary judgment, OR file and serve a statement of non-opposition to
14   defendant’s motion.
15          2. Defendant may file and serve a reply within seven (7) days after service of an
16   opposition.
17          3. Should plaintiff fail to timely file and serve an opposition to defendant’s motion, the
18   undersigned will recommend that this action be dismissed without prejudice for failure to
19   prosecute.
20          IT IS SO ORDERED.
21   DATED: September 24, 2019
22

23

24

25

26

27

28
                                                        2
